DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered. 
3.  The Action is responsive to Applicant’s Remarks/Arguments filed 07/05/2022.
Priority
4. It is acknowledged that the instant application, claims foreign priority of the REPUBLIC OF KOREA Patent Application 10-2018-0092717 filed in the REPUBLIC OF KOREA Patent Office on 08/08/2018  under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Allowable Subject Matter
5.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution history of the instant application;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), 
Claims 1-4, 8-11 and 22 (renumbered to 1-9) are allowed.  
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's Final Office Actions of 05/17/2022, the rejections were made under U.S.C. $ 103 as being unpatentable over
MURAKAMI et al.: "INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND INFORMATION PROCESSING PROGRAM", (United States Patent Application Publication US 20190012716 A1, filed 2015-12-28; and published 2019-01-10, hereafter “MURAKAMI”), as applied to claims 1-4 above, and further in view of 
Walden, John C.: "PERSONALIZED STORAGE FOLDER & ASSOCIATED SITE-WITHIN-A-SITE WEB SITE", (United States Patent Application Publication US 20020026386 A1, filed 2001-06-13; and published 2002-02-28, hereafter “Walden”).

The application is dedicated to providing information on an item and generating a database including the information on an item by using image recognition service technology. However, the service experienced difficulty on searching items search matching images and metadata associated with an image for meeting a user’s desire. An image search using information other than image type and metadata related to image obtained while acquiring the item may not still end up a successful image search.  
The instant application endeavors to improve search performance by classifying the category of an item to reduce the search range according to the category.
In a response to the above Office Action (final rejection) of 2/01/2022, the Remarks, Arguments and Amendment filed 7/05/2022, in respect of claims 1, (similarly applicable to claim 22) the Applicant argued that the cited  Murakami and Walden fail to disclose anything of relevance to the claims as amended, and the Applicant continued to argue that “Zadeh fails to remedy the defect, as the ranking is generated based on weighting of matching feature between the query and the search result ( e.g., [3230]. However, Zedah fails to show search results including items having non-matching elements with the search query. Zedah further fails to show ranking a group of search results according to not only matching, but also non-matching features, as per the present disclosure. In short, Zedah' s premise of ordering search results is that even results fully matching the search query may tum up imperfect hits, which would require a user to conduct a manual search of the consequent results. The present invention differs in that it includes and orders search hits that actually fail to meet the entirety of the requisite search attributes, which is believed to be different.
In view of the backgrounds and fields the application is dedicated to and the benefit the application designated to appreciate, a thorough review of the claimed subject matter, that is specifically limited to improve search performance by classifying the category of an item to reduce the search range according to the category, the Examiner was persuaded that the below high-lighted subject matter is distinct from prior art.
 “storing a plurality of databases, wherein each of the plurality of the databases is classified by parent category and includes a plurality of set of items, and 
wherein each of plurality of the set of items is classified by child category includes images of each of a plurality of items;
receiving a search image of a search item from an external electronic device;
determining a target parent category and a target child category of the search item, using the received search image of the search item;
extracting, based on the search image, a plurality of attributes of the search item different from the target parent category and the target child category;
identifying a first database from among the plurality of the databases matching the determined target parent category of the search item;
determining a first set of items from among the plurality of set of items included in the first database as a search range, and omit a second set of items from among the plurality of set of items included in the first database from the search range, 
wherein the first set of items include the images included in a set of items that matches with the target child category from among the plurality of set of items in the first database and 
wherein the second set of items include at least images included in others of set of items that does not matches with the target child category from among the plurality of set of items in the first database;
identifying a subset of the first set of items that matches with the search image based on a result of the comparing the search image with images included in the first set of items;
assigning a respective priority value to each of the subset of the first set of items based on a result of the comparing the extracted plurality of attributes image with images included in the subset of the first set of items; and
transmitting first information on the identified subset of the first set of items and second information on the respective priority value to the external electronic device,
wherein the first information includes a search result item fully matching with the search item and a plurality of mismatch search result items that do not fully match with the search item via differences with the extracted plurality of attributes, and 
wherein the plurality of mismatch search result items is displayed through the external electronic device, according to a hierarchical ranking determined via the assigned respective priority value of each of the plurality of mismatch search result items.”. 
An update search on prior art in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, and 22. 
Claims 2-4 and 8-11 are directly or indirectly dependent upon the independent claim 1, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-4, 8-11 and 22 (renumbered to 1-9) are allowed. 
Conclusions
7.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 16, 2022